31 So.3d 347 (2010)
In re Kevin R. REES.
No. 2010-OB-0510.
Supreme Court of Louisiana.
March 31, 2010.

ORDER
The Office of Disciplinary Counsel ("ODC") commenced an investigation into numerous complaints of serious professional misconduct filed against respondent. The complaints allege that respondent settled his clients' cases without their knowledge or consent, forged the clients' endorsements on settlement checks, and misappropriated the settlement funds. Respondent now seeks to permanently resign from the practice of law in lieu of discipline. The ODC has concurred in respondent's petition.
Having considered the Petition for Permanent Resignation from the Practice of Law filed by Kevin R. Rees, Louisiana Bar Roll number 2066, and the concurrence thereto filed by the ODC,
IT IS ORDERED that the request of Kevin R. Rees for permanent resignation in lieu of discipline be and is hereby granted, pursuant to Supreme Court Rule XIX, § 20.1 and Rule 5.5 of the Rules of Professional Conduct.
IT IS FURTHER ORDERED that Kevin R. Rees shall be permanently prohibited from practicing law in Louisiana or in any other jurisdiction in which he is admitted to the practice of law; shall be permanently prohibited from seeking readmission to the practice of law in this state or in any other jurisdiction in which he is admitted; and shall be permanently prohibited from seeking admission to the practice of law in any jurisdiction.